Citation Nr: 0521649	
Decision Date: 08/10/05    Archive Date: 08/19/05	

DOCKET NO.  02-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
ganglion cyst on the left wrist.

2.  Entitlement to service connection for the residuals of a 
crush injury to the right middle finger.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a disorder 
characterized by elevated blood glucose.

7.  Entitlement to service connection for bilateral defective 
hearing.

8.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that, at the time of the aforementioned 
rating decision in January 2003, the RO granted service 
connection for sinusitis, patellofemoral pain syndrome of the 
left knee with a history of Osgood-Schlatter's disease, 
tendinitis of the left shoulder, and carpal tunnel syndrome 
of the right wrist.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.

This case was previously before the Board in February 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the appeal as to the 
issue of service connection for irritable bowel syndrome is 
once again being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Chronic residuals of a ganglion cyst on the left wrist 
are not shown to have been present in service, or at any time 
thereafter.

2.  Chronic residuals of a crush injury to the right middle 
finger are not shown to have been present in service, or at 
any time thereafter.

3.  Chronic residuals of a skin disorder are not shown to 
have been present in service, or at any time thereafter.

4.  Hypertension is not shown to have been present in 
service, or at any time thereafter.

5.  A chronic disorder characterized by increased blood 
glucose is not shown to have been present in service, or at 
any time thereafter.

6.  Chronic hearing loss is not shown to have been present in 
service, or at any time thereafter.

7.  The veteran's service-connected allergic rhinitis is 
currently productive of no more than seasonal rhinorrhea 
controlled with medication, and no evidence of polyps or 
obstruction of the nasal passages.


CONCLUSIONS OF LAW

1.  Chronic residuals of a ganglion cyst on the left wrist 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Chronic residuals of a crush injury to the right middle 
finger were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A chronic skin disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  A chronic disorder characterized by increased blood 
glucose was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
her claim, as well as evidence VA will attempt to obtain and 
what evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held, however, that providing the 
VCAA notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

In the case at hand, in correspondence of February 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to her claims.

The veteran was also provided a Statement of the Case, as 
well as Supplemental Statements of the Case.  These documents 
provided her with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims.  By way of these documents, she 
also was specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on her behalf.

Under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision is 
not prejudicial.  See Pelegrini, supra.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the subsequent transfer and certification of the 
appellant's case to the Board following remand.  Moreover, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and a Supplemental Statement of the Case was 
provided to the appellant.  The veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence she needed to submit, as 
well as what evidence the VA would secure on her behalf.  
Moreover, the veteran was given ample time to respond.

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that in this case the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
re-adjudicated after the notice was provided.

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence she could submit to substantiate her 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio, supra.  The veteran has 
had sufficient notice of the type of information needed to 
support her claims, and of the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A service clinical record dated in mid-April 1982 reveals 
that the veteran was seen at that time for, among other 
things, a complaint of a knot on her left wrist.  On physical 
examination, there was noted a 2-centimeter raised knot on 
the dorsum of the veteran's left wrist which was soft to 
palpation.  Radiographic studies of the veteran's left wrist 
were within normal limits.  The clinical assessment was 
ganglion cyst.

In a service clinical record of February 1984, the veteran 
was heard to complain of a painful left wrist.  Reportedly, 
the veteran had been unable to bend her left wrist, and had 
been experiencing pain in the dorsum of her wrist.  On 
physical examination, there was no evidence of a ganglion 
cyst.  Further examination revealed some tenderness over the 
dorsum of the veteran's hand.  The clinical assessment was 
tendinitis.

A service clinical record dated in mid-November 1984 reveals 
that the veteran was seen at that time for a complaint of a 
rash over her entire body.  Reportedly, the onset of the 
veteran's rash had been 10 days earlier, beginning with a 
patch on her thigh.  When questioned, the veteran complained 
that the rash in question was slightly itchy.  Physical 
examination revealed a fine scaly rash, with discrete patches 
aligned along the dermatomes.  The clinical assessment was 
pityriasis rosea.

In an entry of early April 1985, the veteran complained of a 
number of red, oval patches on her face and chest which did 
not itch.  Physical examination revealed a number of slightly 
scaly, mildly erythematous oval patches on the veteran's 
upper torso, neck, and chin.  The clinical assessment was 
pityriasis rosea.

Approximately five days later, it was noted that the 
veteran's rash was unchanged.  Once again, the clinical 
assessment was pityriasis rosea.

During the course of outpatient treatment in early May 1985, 
it was noted that the veteran's skin problem was "fading," 
though there were still a number of oval lesions present on 
her face, back, and abdomen.  The clinical assessment was 
fading pityriasis rosea.

During the course of outpatient treatment in mid-June 1985, 
there were noted a number of areas on the veteran's face and 
back which were somewhat lighter than normal skin.  The 
clinical assessment was tinea versicolor.

A service medical examination dated in September 1988 was 
essentially unremarkable.  A urinalysis was negative for the 
presence of sugar, and the veteran's blood pressure in the 
sitting position was 104/60.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
5
5
5
10
15
30
LEFT 
EAR
0
10
5
10
5
15

No pertinent diagnoses were noted.

A service clinical record dated in early May 1992 reveals 
that the veteran was seen at that time after having crushed 
her right middle finger on a window at work.  On physical 
examination, there was a superficial laceration over the 
distal interphalangeal joint of the veteran's right middle 
finger, both at the palmar aspect and dorsally.  Also noted 
was some swelling over the distal interphalangeal joint, 
though with a full range of motion, no deformity, and intact 
ligaments.  The clinical assessment was crush injury of the 
right middle finger.

Approximately three days later, the veteran was seen for a 
recheck of the crush injury to her right middle finger.  
Noted at the time of evaluation was that the veteran was 
"doing fine."  Her right middle finger was less swollen.  
There was a full range of motion, with healed lacerations and 
Steri-Strips still in place.  No redness or discharge was in 
evidence.  The clinical assessment was healing crush injury 
to the right middle finger.

A service medical examination conducted in March 1996 was 
essentially unremarkable.  A urinalysis was negative for the 
presence of sugar, and the veteran's blood pressure was 
105/58 in the sitting position.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT 
EAR
10
0
5
20
20
20
LEFT 
EAR
10
10
5
10
10
15

At the time of medical examination in March 1996, no 
pertinent diagnoses were noted.

A service clinical record dated in early April 1997 reflects 
a diagnosis of tinea corporis.

In a service clinical record of March 2001, the veteran 
stated that she had failed a hearing test five years earlier, 
but that no loss of hearing had been noted.

In August 2002, a VA general medical examination was 
accomplished.  At the time of examination, the veteran gave a 
history of elevated blood glucose during pregnancy in May of 
1992.  Reportedly, since that time, the veteran had 
experienced no recurrences.  Apparently, that one episode was 
attributable simply to hyperglycemia of pregnancy.

As regards her skin problems, the veteran stated that she had 
experienced a brief rash seven years earlier, which might 
have been due to medications or warm weather.  Once again, 
there had been no recurrence of the veteran's skin problems.

Regarding her cyst on her left wrist, the veteran stated 
that, approximately nine years earlier, she had a small cyst 
on the dorsum of her left wrist which resolved with no 
recurrence.  In the opinion of the examiner, the veteran's 
problem was most probably a ganglion cyst.  According to the 
veteran, while she did experience occasional pain in her 
wrist as the result of overuse, the cyst had not recurred.  
Nor had the veteran undergone any surgery for removal of a 
ganglion cyst.

When questioned regarding her crush injury to the right 
middle finger, the veteran stated that, in 1992, a window had 
slammed on her finger.  At that time, there was no evidence 
of fracture of the veteran's finger.  According to the 
veteran, it hurt for only a few days, and then resolved.  
Currently, the veteran experienced only rare episodes of 
stiffness in her right middle finger.

When questioned regarding her allergic rhinitis, the veteran 
stated that, in the springtime, she experienced symptoms of 
chronic runny nose.  Reportedly, this was treated on an "as-
needed" basis, resulting in the resolution of symptoms for 
the remainder of the year.  According to the veteran, she had 
experienced these problems for approximately 10 years.  
However, she currently suffered from no asthma or shortness 
of breath.  Nor did she find it necessary to use a respirator 
or oxygen.

Regarding the veteran's claimed hypertension, she reported 
elevated blood pressure readings since the year 2000.  
However, she had not had a blood pressure check in eight 
months.  According to the veteran, she had never taken 
medication for control of her blood pressure.

On physical examination, the veteran's blood pressure was 
130/72 in the sitting and standing positions, and 132/76 when 
lying down.  The veteran's nose was within normal limits, 
with the septum in the midline, and no evidence of swelling, 
polyps, or lesions.  The veteran's skin was within normal 
limits, with no scars, petechia or bruises.  Nor was there 
any evidence of skin disease or abnormal lymph nodes.  

Physical examination of the veteran's wrist was within normal 
limits, with no evidence of tenderness.  Range of motion of 
the veteran's left wrist showed dorsiflexion to 70 degrees 
without pain, palmar flexion to 80 degrees without pain, 
radial deviation to 20 degrees without pain, and ulnar 
deviation to 45 degrees, once again, without pain.  Middle 
finger range of motion showed distal interphalangeal flexion 
of 90 degrees, proximal interphalangeal flexion of 
100 degrees, and metacarpophalangeal flexion of 90 degrees, 
all without pain.  Further examination revealed no evidence 
of tenderness or ankylosis.  Radiographic studies of the 
veteran's right hand were within normal limits, as were 
studies of her left wrist.  A comprehensive metabolic panel 
showed a complete blood count (CBC) which was within normal 
limits.

The pertinent diagnoses noted were resolved cyst of the left 
wrist, with only occasional minimal pain at the "removal" 
site, and no limitation of activity; resolved crushed middle 
finger of the right hand, with no limitation; seasonal 
allergies controlled with medication, with no limitation of 
activity; pregnancy-related hypertension, resolved, with 
current normal blood pressure, and no current diagnosis of 
hypertension; pregnancy-related elevated blood glucose, 
resolved, with currently normal blood sugars; and resolved 
skin rashes, with no current chronic skin condition.

On VA audiometric examination in August 2002, the veteran 
gave a history of hearing loss which had been identified four 
years earlier during an annual physical examination.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT 
EAR
10
10
10
15
10
LEFT EAR
10
10
20
15
10

Speech discrimination scores utilizing the Maryland CNC Word 
Lists were 100 percent for both the right and left ears.  The 
pertinent diagnosis was normal hearing in both ears.

Analysis

The veteran in this case seeks service connection for the 
residuals of a ganglion cyst on her left wrist, as well as 
for a crush injury to her right middle finger, a skin 
disorder, hypertension, defective hearing, and a disorder 
characterized by increased blood glucose.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, diabetes mellitus, or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

In the present case, service medical records are negative for 
evidence of chronic residuals of a ganglion cyst on the 
veteran's left wrist, or of a crush injury to her right 
middle finger.  While in service, the veteran received 
treatment for a crush injury to her right middle finger, as 
well as for a ganglion cyst on her left wrist, these episodes 
were, apparently, acute and transitory in nature, and 
resolved without residual disability.  Skin problems in 
service, consisting of tinea versicolor, tinea corporis, and 
pityriasis rosea, were likewise acute and transitory, and 
resolved without chronic disability.  As of the time of a VA 
general medical examination in August 2002, there was no 
evidence of a ganglion cyst, or any chronic residuals of a 
crush injury to the right middle finger.  Minimal pain 
present in the veteran's left wrist was the result of 
"overuse" syndrome, and unrelated to any inservice ganglion 
cyst.  The veteran's skin was normal, as were her blood 
pressure and blood glucose levels.  Apparently, episodes of 
increased blood pressure and glucose levels in service were 
the result of the veteran's pregnancy, and not indicative of 
any chronic condition.  Significantly, at the time of the 
aforementioned VA general medical examination, both her blood 
pressure and glucose were within normal limits.

As regards the veteran's claimed hearing loss, the Board 
notes that, for the purpose of applying the laws administered 
by the VA, impaired hearing is considered to be a disability 
when the auditory threshold in any of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies, 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing.  While at the time 
of a service medical examination in September 1988, there was 
present a single, very slightly elevated threshold at 
6,000 Hertz in the veteran's right ear, on subsequent 
audiometric examination in March 1996, the veteran's hearing 
was entirely within normal limits bilaterally.  Moreover, at 
no time, either in service, or thereafter, has the veteran 
exhibited a "hearing loss disability" as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2004).

The Board has taken into consideration the veteran's 
contentions regarding the nature and etiology of the 
disabilities at issue.  However, following a full review of 
the pertinent evidence of record, the Board is unable to 
reasonably associate those disabilities with any incident or 
incidents of the veteran's period of active military service.  
Accordingly, her claims for service connection must be 
denied.

Turning to the issue of an increased evaluation for service-
connected allergic rhinitis, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  

In the present case, in a rating decision of February 2002, 
the RO granted service connection (and a noncompensable 
evaluation) for allergic rhinitis, effective from July 1, 
2001, the date following the veteran's discharge from 
service.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the case at hand, at the time of the aforementioned VA 
general medical examination in August 2002, the veteran 
stated that she experienced problems with allergic rhinitis 
only in the spring, at which time her symptoms were 
controlled with medication.  A physical examination of the 
veteran's nose conducted at that time was within normal 
limits, with no evidence of swelling, polyps, or lesions.

In order to warrant an increased, which is to say, 10 percent 
evaluation for service-connected allergic rhinitis, there 
would need to be demonstrated a greater than 50 percent 
obstruction of both nasal passages, or complete obstruction 
of the nasal passage on one side.  38 C.F.R. § 4.97 and 
Part 4, Diagnostic Code 6522 (2004).  However, as is clear 
from the above, the veteran currently experiences no such 
obstruction of her nasal passages.  Nor is there any evidence 
of nasal polyps.  Under the circumstances, the noncompensable 
evaluation currently in effect for service-connected allergic 
rhinitis is appropriate, and an increased rating is not 
warranted.  See 38 C.F.R. § 4.31 (2004).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for the residuals of a ganglion cyst on 
the left wrist is denied.

Service connection for the residuals of a crush injury to the 
right middle finger is denied.

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.

Service connection for a disorder characterized by elevated 
blood glucose is denied.

Service connection for bilateral defective hearing is denied.

An increased (compensable) evaluation for allergic rhinitis 
is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for irritable bowel syndrome.  In that 
regard, in June 1983, while in service, the veteran received 
treatment for "probable" irritable bowels, apparently the 
result of post nasal drip.  Somewhat later, in July 1997, the 
veteran was heard to complain of stomach pain, in conjunction 
with loose stools.  The clinical assessment at that time was 
"probable" irritable bowel syndrome.

The Board observes that, on VA general medical examination in 
August 2002, the veteran gave a history of constipation for 
over 20 years, with frequent use of stool softeners.  
According to the veteran, she had never undergone a workup 
for irritable bowel syndrome.  On physical examination, the 
veteran's abdomen was soft and nontender, with no evidence of 
masses, bruits, or hepatosplenomegaly.  The pertinent 
diagnosis was irritable bowel syndrome.  Once again it was 
noted that 
the veteran had never undergone any "workup" for this 
particular syndrome.  Accordingly, she was advised to pursue 
further evaluation with a gastroenterologist.

Based on a review of the veteran's file, it is unclear 
whether she has, in fact, undergone additional evaluation for 
her claimed irritable bowel syndrome.  Similarly unclear is 
whether the veteran currently suffers from chronic irritable 
bowel syndrome which is in some way related to her active 
military service.  Under the circumstances, further 
development of the evidence will be undertaken prior to a 
final adjudication of the veteran's claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2002, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and her representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA examination, to be 
conducted by a gastroenterologist, if at 
all possible, in order to more accurately 
determine the exact nature and etiology 
of her claimed irritable bowel syndrome.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on her claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic irritable bowel 
syndrome, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then readjudicate the 
issue of service connection for irritable 
bowel syndrome.  Should the benefit 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the most recent SSOC in April 2005.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


